          Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 1 of 17


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
YESENIA CEPEDA,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19 Civ. 5967 (JPC)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
UNITED STATES,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff Yesenia Cepeda brings this action against the United States under the Federal Tort

Claims Act (“FTCA”), alleging medical malpractice in connection with a surgery performed at the

James J. Peters VA Medical Center in Bronx, New York (“Bronx VA”) in May 2017. Before the

Court is Plaintiff’s motion for leave to file a Third Amended Complaint, which would add a new

cause of action for lack of informed consent. Because that proposed amendment would be futile,

the Court denies Plaintiff’s motion.

                                                 I. Background

        A. Factual Allegations

        The following background is taken from Plaintiff’s allegations in the Second Amended

Complaint, filed on January 24, 2020, which is the operative complaint at this point. Second

Amended Complaint, Dkt. 56 (“SAC”). These factual allegations are assumed only for purposes

of the instant motion.

        Plaintiff, a former Army Reservist, suffered an injury to her spine after a car accident in

2009. Id. ¶¶ 13, 22-23. With her back pain, neck pain, and headaches worsening, Plaintiff received

treatment through the health care system of the Department of Veterans Affairs (“VA”). Id.
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 2 of 17


¶¶ 28-29. Doctors at the VA assessed that Plaintiff’s pain was exacerbated by her large breast size

and, after two years of unsuccessful treatment, her primary care physician at the Bronx VA

recommended breast reduction surgery. Id. ¶¶ 30-31.

        Plaintiff discussed the procedure with two surgeons affiliated with the Bronx VA, Dr.

Michael Ingargiola and Dr. Jay Meisner, who ultimately performed the surgery. Id. ¶¶ 32, 40.

Leading to the surgery, Plaintiff discussed with Dr. Meisner and a nurse that she felt unprepared

for the operation, and she further expressed concern to Dr. Meisner about post-operation scarring.

Id. ¶ 35. Dr. Meisner informed Plaintiff that any scarring would be minimal, entailing circular scars

around her nipples and scars from her nipples to the bottom of her breasts, but no scarring in the

center of her chest, and he assured her that his team would treat any scars that resulted from the

operation. Id. ¶¶ 35, 39. Dr. Meisner further told Plaintiff to expect a full recovery within six

months. Id. ¶ 39.

        Plaintiff underwent bilateral breast reduction surgery at the Bronx VA on May 9, 2017. Id.

¶ 40. Plaintiff alleges numerous complications and adverse symptoms from her operation, some of

which continued as of the filing of the Second Amended Complaint. Id. ¶¶ 63-67. Immediately

following the surgery, Plaintiff began to experience excruciating pain, bleeding, and other troubling

symptoms. Id. ¶ 42. Three days after the operation, when Dr. Ingargiola and Dr. Meisner were

removing the drains that were inserted during surgery, Dr. Ingargiola pulled out a drain that was

still attached to stitches, causing Plaintiff to bleed profusely. Id. ¶ 44. Plaintiff continued to

experience severe pain and other symptoms after the drains were removed, which Dr. Meisner

assured her were common. Id. ¶ 46. On a follow-up visit, however, a nurse told Plaintiff that her

pain was caused by the improper removal of the stitches that held one of the drains in place. Id.

¶ 47.

        Plaintiff also expressed concern to Dr. Ingargiola and Dr. Meisner that her breast size had

                                                 2
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 3 of 17


been reduced too much and that one breast appeared at least three inches higher than the other. Id.

¶¶ 48-50. Both doctors refused to answer Plaintiff’s question as to whether that disparity was due

to a different physician operating on each breast. Id. ¶ 50. Despite Dr. Meisner’s assurance to

Plaintiff that her breasts would return to normal symmetry after the swelling subsided, her breasts

remained asymmetrical months later. Id. When the remaining stitches were removed six weeks

after the operation, Plaintiff discovered disfiguring scars across her right breast and center of the

cleavage, scars which remained as of the date of the Second Amended Complaint and continued to

cause Plaintiff extreme pain. Id. ¶¶ 53-54.

       B. Procedural Background

       Before initiating the instant action in federal court, Plaintiff submitted to the VA an

administrative claim, called a Standard Form 95 (“SF-95”), setting forth her claim for injuries

resulting from the May 9, 2017 operation. Declaration of Lucas Issacharoff, Exh. 1, Dkt. 105-1

(“SF-95”). In the SF-95, Plaintiff described the basis of her claim as “severe” and “excessive”

scarring and alleged that the surgery removed too much breast tissue and reduced her breast size

more than she desired. Id. She added that as a result of the surgery, her “breasts are completely

grossly disfigured” and her “nipples are not symmetrical.” Id. Plaintiff further asserted that she

was experiencing a “reoccurring painful ache all over [her] breast, chest, face and back since the

surgery.” Id. She contended that these complications have caused her depression, stress, shame,

and anxiety, and will require corrective surgery. Id. Notably, for purposes of the instant motion,

Plaintiff did not describe any pre-surgery interactions with her medical providers that would have

indicated that her claim was premised on a theory of lack of informed consent.

       The VA confirmed receipt of Plaintiff’s administrative claim and advised her that an

investigator with the agency would be in contact. SAC ¶¶ 71-72. After not hearing from the

investigator for several months, Plaintiff started to proactively reach out, including by e-mailing

                                                 3
           Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 4 of 17


photographs of her wounds to the investigator. Id. ¶¶ 73-74; Memorandum of Law in Support of

Motion for Leave to File Third Amended Complaint (“Motion to Amend”), Dkt. 102-1, at 5. 1 On

December 26, 2018, Plaintiff received a letter from the VA informing her that her administrative

claim was denied. Id. ¶ 77.

       Plaintiff then commenced this action by filing a pro se complaint on June 25, 2019 against

the United States. Dkt. 1. On October 9, 2019, pro bono counsel entered an appearance for Plaintiff.

Dkts. 14, 16. With the assistance of counsel, Plaintiff filed her First Amended Complaint on

October 31, 2019, which added Dr. Ingargiola and Dr. Meisner as individual defendants. Dkt. 24.

The Court entered a Case Management Plan on November 4, 2019, which, among other things, set

a deadline of December 5, 2019 for amending any pleadings absent leave of Court. Dkt. 32 ¶ 6. 2

Two weeks later, the Government certified, pursuant to 28 U.S.C. § 2679(d), that Dr. Meisner and

Dr. Ingargiola were deemed employees of the VA for purposes of the FTCA and were acting within

the scope of that employment for purposes of the claims asserted by Plaintiff. Dkt. 35. On January

24, 2020, Plaintiff filed the Second Amended Complaint, which removed Dr. Meisner as a

defendant. Dkt. 56. On July 21, 2020, the Court granted the motion to dismiss as to Dr. Ingargiola.

Dkt. 76. The case was reassigned to the undersigned on September 29, 2020.

       In the Second Amended Complaint, Plaintiff pleads a cause of action for medical

malpractice against the United States, on the grounds that Dr. Meisner and Dr. Ingargiola failed to




       1
         Although the Second Amended Complaint alleges that Plaintiff e-mailed photographs and
medical records to the investigator, see SAC ¶ 76, the Motion to Amend and accompanying
exhibits reflect only that she e-mailed photographs of her injuries, see Motion to Amend at 5;
Affidavit of Elizabeth G.H. Ranks (“Ranks Affidavit”), Exhs. 12-13, Dkts. 102-14, 102-15.
       2
         Partly due to circumstances related to the COVID-19 pandemic, discovery has been
extended or stayed numerous times, culminating with fact discovery concluding on August 1, 2020
and expert discovery concluding on January 29, 2021. See Dkts. 52, 64, 68, 73, 80, 85, 88, 92, 97.
Despite these multiple discovery extensions, the December 5, 2019 deadline for amendment of the
pleadings without leave of Court was never modified.
                                                4
           Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 5 of 17


meet the standard of care in connection with her May 9, 2017 breast reduction surgery. SAC

¶¶ 81-92. The Second Amended Complaint alleges that this deviation from the standard of care

resulted in, among other things, “(1) disfiguring scarring; (2) asymmetrical breasts; (3)

asymmetrical nipple placement; (4) incisions that would not heal and release odor and pus; and (5)

ongoing, persistent pain that limits the range of motion in both arms.” Id. ¶ 88. Plaintiff further

identifies numerous ongoing challenges in her life from these injuries, including being unable to

perform certain activities without pain and preventing her from becoming a police officer and

continuing to serve as an Army Reservist. Id. ¶¶ 63-67. The Second Amended Complaint does not

plead a cause of action for lack of informed consent, nor did any of her prior two complaints.

       C. Motion to Amend

       On December 12, 2020, Plaintiff moved for leave to file a Third Amended Complaint to add

a cause of action for lack of informed consent. Dkt. 102. Accompanying that motion is a proposed

Third Amended Complaint. Ranks Affidavit, Exh. 1. The proposed lack of informed consent claim

would concern information provided to Plaintiff prior to surgery as to who would be performing

the procedure and the risk of post-operation scarring. 3 Id. ¶¶ 105-117. More specifically, the

proposed Third Amended Complaint alleges that the United States, through Dr. Meisner, Dr.

Ingargiola, and possibly others:

       failed to provide sufficient disclosure in connection with Plaintiff Yesenia Cepeda’s
       breast reduction surgery, by failing to, inter alia, (1) inform Plaintiff Yesenia
       Cepeda that one or more surgical residents, not the attending physician Jay Meisner,
       M.D., would be the primary surgeon(s) during her procedure, (2) inform Plaintiff
       Yesenia Cepeda that surgical residents would be intimately involved in Plaintiff
       Yesenia Cepeda’s surgery; (4) [sic] inform Plaintiff Yesenia Cepeda that a
       previously undisclosed resident, a resident who had just started her rotation at the
       Bronx VA Hospital (Nikki Burish, M.D.), would be the primary surgeon for
       Plaintiff Yesenia Cepeda’s procedure; (4) inform Plaintiff Yesenia Cepeda of the
       real risk of scarring during a breast reduction surgery in light of the fact that even
       optimal outcomes usually result in some level of minimal scarring, especially

       3
        Plaintiff’s motion asserts that fact discovery revealed that a third physician whom she
never met—Dr. Nikki Burish—participated in her surgery. See Motion to Amend at 3-4, 7, 15.
                                                  5
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 6 of 17


       considering Yesenia Cepeda’s circumstances and her concerns about the presence
       of even minimal scarring, such as the minimal scarring she experienced during a
       prior surgery; and (5) address Plaintiff Yesenia Cepeda’s concerns about scarring
       prior to the procedure. . . .

Id. at ¶ 113. The Government filed its opposition to Plaintiff’s motion on January 7, 2021, Dkts.

104 (“Opposition”), 105, and Plaintiff filed her reply brief on January 14, 2021, Dkt. 106 (“Reply”).

                                           II. Discussion

       A. Legal Standard

       Generally, a court analyzes a party’s request to amend pleadings pursuant to Federal Rule

of Civil Procedure 15(a). See Fed. R. Civ. P. 15(a). Under Rule 15(a)(1), a party may amend its

pleading without leave of court “within (A) 21 days of serving it, or (B) if the pleading is one to

which a responsive pleading is required, 21 days after service of a responsive pleading or 21 days

after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Amending a complaint

after these deadlines requires either the opposing party’s written consent or leave of court. See Fed.

R. Civ. P. 15(a)(2). A district court must “freely give leave [to amend] when justice so requires,”

id., but may deny such a request “for good reason, including futility, bad faith, undue delay, or

undue prejudice to the opposing party,” DeCastro v. City of New York, No. 16 Civ. 3850 (RA),

2020 WL 4932778, at *6 (S.D.N.Y. Aug. 24, 2020) (quoting McCarthy v. Dun & Bradstreet Corp.,

482 F.3d 184, 200 (2d Cir. 2007)). “An amendment is considered futile if it could not defeat a

motion to dismiss for failure to state a claim or for lack of subject matter jurisdiction.” Raji v.

Societe Generale Americas Sec. LLC, No. 15 Civ. 1144 (AT), 2016 WL 354033, at *2 (Jan. 21,

2016) (quoting Huang v. iTV Media, Inc., 13 F. Supp. 3d 246, 264 (E.D.N.Y.2014)).

       Federal Rule of Civil Procedure 16(b)(4), however, demands a heightened showing when

leave to amend a complaint would require modification of a court’s scheduling order. Rule 16(b)

requires the court’s scheduling order to “limit the time to join other parties, amend the pleadings,

complete discovery, and file motions.” Fed. R. Civ. P. 16(b)(3)(A). Such a schedule “may be
                                                 6
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 7 of 17


modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The Second

Circuit has explained that Rule 16(b) was “designed to offer a measure of certainty in pretrial

proceedings, ensuring that ‘at some point both the parties and the pleadings will be fixed.’” Parker

v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (citations omitted).

       Thus, when a plaintiff seeks to amend a complaint after expiration of a deadline to do so,

“‘the lenient standard under Rule 15(a) . . . must be balanced against the requirement under Rule

16(b) that the Court’s scheduling order’ may be modified only for ‘good cause.’” DeCastro, 2020

WL 4932778, at *6 (quoting Holmes v. Grubman, 568 F.3d 329, 334-35 (2d Cir. 2009)). The

burden of demonstrating good cause falls on the moving party. See Fresh Del Monte Produce, Inc.

v. Del Monte Foods, Inc., 304 F.R.D. 170, 175 (S.D.N.Y. 2014). “The primary consideration,”

although “not . . . the only consideration,” is “whether the moving party can demonstrate diligence.”

Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007). “If the party moving to

amend seeks to add claims based on facts it knew or should have known at the time of the

amendment deadline, it likely failed to act with sufficient diligence to satisfy Rule 16(b).” Blake

Marine Grp., LLC v. Frenkel & Co., 425 F. Supp. 3d 330, 335 (S.D.N.Y. 2019) (citing Perfect

Pearl Co., Inc. v. Majesty Pearl & Stone, Inc., 889 F. Supp. 2d 453, 457 (S.D.N.Y. 2012)).

       B. Plaintiff’s Motion to Amend Is Denied on Futility Grounds

       In their briefs before the Court, the parties seem to assume that Rule 16(b)(4)’s heightened

“good cause” standard applies to Plaintiff’s motion, on the theory that granting that motion would

require modification of an expired deadline set in the Case Management Plan. See Motion to

Amend at 16 (“Good cause also exists to modify the procedural schedule to allow Ms. Cepeda to

amend her complaint.”); Opposition at 5 (“Plaintiff’s request for leave to amend comes more than

11 months after the deadline set forth in the scheduling order . . . .”). As such, the parties focus

much of their papers on whether Plaintiff exercised sufficient diligence in bringing her motion to

                                                 7
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 8 of 17


amend, with the Government arguing that Plaintiff was long aware of the facts underlying any lack

of informed consent claim, see Opposition at 5-7, and Plaintiff maintaining that her “actions have

demonstrated diligence in pursuing the amendment,” Motion to Amend at 16. The Court is less

convinced that Rule 16(b)(4)’s “good cause” standard necessarily applies, however.

       By its terms, the Case Management Plan in this case set a deadline for amendments of the

pleadings without leave of Court. See Dkt. 32 ¶ 6 (“Amended pleadings may be filed without leave

of Court until 12/5/19.” (emphasis added)). But Plaintiff is not seeking to amend her complaint

without leave of Court. She is seeking to amend with leave of Court. While the Case Management

Plan plainly set a deadline for amending pleadings without leave of Court, it is less clear whether

that schedule also had the effect of setting a deadline for motions to amend with leave of court. In

the event that the Case Management Plan did not set such a deadline, it may be that no court-

ordered schedule would need to be modified to allow Plaintiff to amend her pleading, and therefore

Rule 16(b)(4)’s heightened standard would not be triggered. In that case, her application for leave

to amend would be governed by Rule 15(a)(2)’s more forgiving standard.

       While the Second Circuit has examined in depth the interplay of Rule 15(a)(2)’s more

lenient standard and Rule 16(b)(4)’s more stringent “good cause” standard in the context of

motions to amend on at least two occasions, see Kassner, 496 F.3d at 242-43; Parker, 204 F.3d at

339-41, neither case scrutinized similar language to that contained in the Case Management Plan.

In Parker, the Second Circuit joined several other Circuits in holding that Rule 16(b)’s “good

cause” standard applies to a motion to amend filed after a judge’s deadline for amending pleadings.

Parker, 204 F.3d at 340. That decision referred to a “court-ordered deadline for amending the

pleadings,” id. at 339, as opposed to a deadline to file amended pleadings “without leave of court,”

Dkt. 32 ¶ 6. And the district court’s docket sheet similarly reflects that the court set a deadline for

“amending of pleadings” without limiting that deadline to only amendments without leave of court.

                                                  8
           Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 9 of 17


See Parker v. Sony Pictures Enter., No. 97 Civ. 264 (LAK) (S.D.N.Y.), Dkt. 21.

       Kassner is similar. There, the Second Circuit concluded that Rule 16(b)’s “good cause”

standard applied to the plaintiff’s motion to amend the complaint, because the motion was filed

after a court-ordered deadline for amendment of the pleadings, even though amendment otherwise

would have been timely under Rule 15(a)(1). Kassner, 496 F.3d at 243. The Second Circuit

described the expired deadline as “the date specified in the Rule 16(b) scheduling order as the final

date for amendment of the pleadings.” Id. Thus, similar to in Parker, the court in Kassner dealt

with a deadline to amend the pleadings, not a deadline to amend the pleadings without leave of

court. And also like in Parker, the district court’s docket sheet in Kassner suggests that the

scheduling order set a deadline for all amendments to the pleadings, rather than just for

amendments without leave of court. 4

       It is not necessary for the Court to resolve whether the Case Management Plan triggers

Rule 16(b)(4)’s “good cause” standard for amendment of the pleadings, however, because

Plaintiff’s motion to amend fails under the more lenient standard of Rule 15(a)(2) on futility

grounds. Plaintiff has not administratively exhausted the cause of action that she seeks to add in

a Third Amended Complaint. Because administrative exhaustion is a condition of the United

States’ waiver of sovereign immunity under the FTCA, the Court would lack subject matter

jurisdiction over a cause of action for lack of informed consent.

       The United States is immune from suits, and “hence may be sued only to the extent that it

has waived sovereign immunity by enacting a statute consenting to suit.” Davis v. Garcia, No. 07


       4
         Although the docket sheet in Kassner does not appear to reflect the final scheduling order,
it contains the draft order that the district judge circulated to the parties for their review and
signature, which provided: “No amendment to the pleadings will be permitted after February 1,
2005.” Kassner v. 2nd Avenue Delicatessen, Inc., No. 04 Civ. 7274 (GBD) (S.D.N.Y.), Dkt. 2 at
2 (emphasis in original). The Second Circuit’s mention of a February 1, 2005 deadline, see
Kassner, 469 F.3d at 243, suggests that this draft order contained the language that was ultimately
ordered by the court.
                                                 9
       Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 10 of 17


Civ. 9897 (CLB), 2008 WL 2229811, at *10 (S.D.N.Y. May 27, 2008); see United States v.

Sherwood, 312 U.S. 584, 586 (1941). The FTCA partially waives that sovereign immunity and

authorizes the United States to be sued for damages in tort suits under certain circumstances. See

Liranzo v. United States, 690 F.3d 78, 85 (2d Cir. 2012); Matthias v. United States, 475 F. Supp.

3d 125, 134 (E.D.N.Y. 2020). As a condition of this waiver, and therefore as a prerequisite for this

Court’s exercise of jurisdiction, a plaintiff must first present her claim to the appropriate federal

agency. See Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005)

(“The FTCA requires that a claimant exhaust all administrative remedies before filing a complaint

in federal district court. This requirement is jurisdictional and cannot be waived.” (citing McNeil

v. United States, 508 U.S. 106, 113 (1993))); accord Rivera v. Morris Heights Health Ctr., No. 05

Civ. 10154 (SHS), 2006 WL 345855, at *3 (S.D.N.Y. Feb. 14, 2006); Matthias, 475 F. Supp. 3d at

135. The mandatory exhaustion language of 28 U.S.C. § 2675(a) is clear. An action under the

FTCA may not be instituted against the United States “unless the claimant shall have first presented

the claim to the appropriate Federal agency and his claim shall have been finally denied by the

agency in writing and sent by certified or registered mail.” 28 U.S.C. § 2675(a). Only after the

agency denies the claim or fails to respond within six months may a plaintiff file an action under

the FTCA in federal court. See id.

       The applicable federal regulation, 28 C.F.R. § 14.2, allows for a claimant to present a claim

to the agency by submitting an SF-95. See Godinez-Torres v. United States, No. 14 Civ. 1097

(CBA) (PK), 2016 WL 11670284, at *4 (E.D.N.Y. Mar. 31, 2016). To satisfy the FTCA’s

exhaustion requirement, a claim “must provide enough information to permit the agency to conduct

an investigation and to estimate the claim’s worth.” Romulus v. United States, 160 F.3d 131, 132

(2d Cir. 1998); see id. (“A claim must be specific enough to serve the purpose of the FTCA to

enable the federal government to expedite the fair settlement of tort claims.” (citing Johnson v.

                                                10
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 11 of 17


United States, 788 F.2d 845, 848-49 (2d Cir. 1986))).

       An examination of both the information provided by Plaintiff to the VA in the administrative

process, as well as New York’s informed consent statute, reveals that Plaintiff did not present to

the VA a claim for lack of informed consent. See 28 U.S.C. § 1346(b)(1) (liability under the FTCA

to be assessed “in accordance with the law of the place where the act or omission occurred”). She

therefore has failed to comply with the FTCA’s mandatory exhaustion requirement as to the cause

of action she seeks to add.

       Starting with the content of her administrative claim, Plaintiff described her alleged injuries

in two sections of the SF-95. First, in the “basis of claim” section, she wrote:

       I had a bilateral breast reduction. I was a 36E bra size. I wanted to go down to a
       Full C/D cup. Dr, Jay Meisner, and Dr. Michael Ingargiola performed the procedure
       on May 9, 2017, [at] the Bronx VA location. I have severe scarring all over and feel
       my scars are excessive. Too much breast tissue was removed. I am a lot smaller
       then I wanted to be. I am extremely depressed, stressed and ashamed. I have a lot
       of anxiety, I need to have corrective surgery

SF-95 at 1. Next, in the section that invited her to “state the nature and extent of each

injury . . . which forms the basis of the claim,” Plaintiff wrote:

       I wanted to be at the very smallest a Full C or D. I am now small C. I have
       permanently horrible large, excessive scarring on both breast[s]. The scars have
       remained a bright pink/purple along with all the skin on my breast. I am having
       reoccurring painful ache all over my breast, chest, face and back since the surgery.
       Both breast[s] are completely grossly disfigured, the left one is noticeably higher
       than the other. My nipples are not symmetric at all. Where my drain tubes were
       placed is still painful, sensitive and distorted, the skin does not lay flat and protrudes
       outwards. I will need corrective surgeries. I am severely depressed due to the
       appearance, and the amount of pain I am in from this breast reduction surgery. I am
       ashamed of the outcome and refuse to show anyone my breast. I have also lost my
       relationship due to my depression. I am extremely stressed and embarrassed with
       the outcome and the recovery so far.

Id. Through these statements, Plaintiff apprised the VA of allegations relevant to a claim of medical

malpractice based on her dissatisfaction with the outcome of the surgery and, in particular, the

resulting scarring, breast size, and pain. At no point, however, did she put the agency on notice of

                                                  11
       Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 12 of 17


pre-surgery communications that suggest that the operation may have occurred in the absence of

her informed consent. 5

       The absence of any such allegation during the administrative process becomes fatal to

Plaintiff’s motion to amend upon review of New York’s informed consent statute. Under New

York law,

       Lack of informed consent means the failure of the person providing the professional
       treatment or diagnosis to disclose to the patient such alternatives thereto and the
       reasonably foreseeable risks and benefits involved as a reasonable medical, dental
       or podiatric practitioner under similar circumstances would have disclosed, in a
       manner permitting the patient to make a knowledgeable evaluation.

N.Y. Pub. Health L. § 2805-(d)[1]. A plaintiff also must “establish[] that a reasonably prudent

person in the patient’s position would not have undergone the treatment or diagnosis if he had been

fully informed and that the lack of informed consent is a proximate cause of the injury or condition

for which recovery is sought.” Id. § 2805(d)[3]; see Godinez-Torres, 2016 WL 11670284, at *5

(enumerating elements of a claim of lack of informed consent under New York law).

       Liability under New York law for lack of informed consent thus turns on the disclosures

made by the medical provider in advance of the medical procedure at issue. Plaintiff’s SF-95,

however, was focused exclusively on the consequences that followed the surgery, citing her post-

operation breast size, scarring, and pain, and her resulting feelings of depression and anxiety. See

SF-95 at 1. To the extent that the SF-95 contained any statements reflecting Plaintiff’s pre-surgery

state of mind, those statements related only to her desired post-surgery breast size. Id. But she did

not describe any pre-operation communications with medical providers that would suggest a failure

to properly disclose alternatives to the surgery or “the reasonably foreseeable risks and benefits



       5
          Nor did any of Plaintiff’s other communications with the VA investigator suggest a lack
of informed consent. Those communications, like her SF-95, focused on her dissatisfaction with
the results of her surgery, primarily by providing photographs of her post-operative scarring. See
Ranks Affidavit, Exhs. 12, 13.
                                                12
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 13 of 17


involved” in the surgery. N.Y. Pub. Health L. § 2805-d[1]; Godinez-Torres, 2016 WL 11670284,

at *5. Without any such allegation covering pre-operation communications, the VA had no reason

to investigate whether there was an absence of informed consent leading to Plaintiff’s surgery.

       The Second Circuit’s decision in Mayes v. United States, 790 Fed. App’x. 338 (2d Cir. 2020)

(summary order) strongly supports this conclusion. Mayes involved a plaintiff who sought to

pursue in federal court a claim of lack of informed consent under the FTCA, yet his administrative

claim alleged medical malpractice without mention of an absence of informed consent. Id. at 339.

The Second Circuit rejected the plaintiff-appellant’s argument that the district court should have

granted him leave to amend his complaint and noted that the district court treated the allegations in

his complaint to resemble an informed consent claim. Id. In affirming the district court’s dismissal

of that informed consent claim for failure to exhaust, the Circuit employed an analysis that carries

equal force here:

       [The plaintiff’s] initial administrative claim asserted only medical malpractice and
       did not include an informed consent claim. That did not satisfy the FTCA’s
       exhaustion requirement, because “[i]n this Circuit, a Notice of Claim filed pursuant
       to the FTCA must provide enough information to permit the agency to conduct an
       investigation and to estimate the claim’s worth.” Romulus v. United States, 160
       F.3d 131, 132 (2d Cir. 1998) (per curiam).

Id. at 339-40.

       Other judges in this Circuit have applied similar analyses to conclude that a medical

malpractice claim presented in an SF-95 does not automatically encompass lack of informed

consent. In M.A.R. v. United States, No. 09 Civ. 1727 (LTS), 2009 WL 3877872 (S.D.N.Y. Nov.

18, 2009), the district court considered an SF-95 which presented a medical malpractice claim in

connection with prenatal care, delivery, and postnatal care. Id. at *1-2. In determining whether

this claim also encompassed lack of informed consent, the court surveyed appellate opinions outside

this Circuit, which “reveal[ed] a majority rule that holds that a lack of informed consent does not

automatically inhere in an administrative claim alleging negligent medical malpractice.” Id. at
                                                13
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 14 of 17


*3-4. Rather, the court determined that “a case-by-case analysis is required to determine whether

the administrative claim provided the Government with sufficient notice of a latent lack of informed

consent claim.” Id. at *4. While the claim in M.A.R. provided numerous allegations as to omissions

during prenatal care, delivery, and neonatal care, sufficient to prompt an investigation into the

treatment decisions, the claim “provided no notice that [the plaintiff mother] believed [the plaintiff

child] was injured by a procedure that was performed or a treatment that was given that [the plaintiff

mother] would have refused had she been adequately informed, which is the necessary factual

premises for a lack of informed consent claim under New York.” Id. Subject matter jurisdiction

therefore was lacking. Id. at *5.

       The recent decision from the Eastern District of New York in Matthias is instructive as well.

There, the district court also addressed whether a plaintiff exhausted her administrative remedies

prior to bringing a lack of informed consent cause of action. The court in Matthias rejected the

plaintiff’s argument that a claim of lack of informed consent should be automatically considered as

part of a medical malpractice claim. 475 F. Supp. 3d at 139 (citing Mayes, 790 Fed. Appx. at 339-

40). While the administrative claim in Matthias alleged a failure to diagnose and treat, “it

provide[d] no detail as to any alleged failure on the part of the physicians to obtain informed

consent.” Id. The same holds true here.

       Another court in the Eastern District in New York reached the same result in Godinez-

Torres, dismissing a claim of lack of informed consent where the plaintiff’s “SF-95 did not

expressly include the facts underlying the informed consent claim.” 2016 WL 11670284, at *5. In

doing so, and like the court in M.A.R., the court adopted a “fact-specific, case-by-case approach to

identifying whether an administrative claim put the Government on notice that the plaintiff alleged

an informed consent claim.” Id. (citations omitted). Because the facts in Godinez-Torres revealed

that the administrative claim only referred to negligence during and after the surgery, the court held

                                                 14
       Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 15 of 17


that the claim did not put the United States on notice of a claim of lack of informed consent. Id. at

*6. Using language that applies here, the court explained: “Informed consent, by definition, takes

place in advance of surgery. Nothing in the administrative claim suggests any wrongful conduct

before the surgery.” Id.

       In the face of these authorities, Plaintiff relies on Soriano v. United States, No. 12 Civ. 4752

(VB), 2013 WL 3316132 (S.D.N.Y. July 1, 2013), to argue that lack of informed consent is a species

of medical negligence and therefore was encompassed by her SF-95. Motion to Amend at 13, 17-

18. The administrative claim at issue in Soriano, however, was not as narrow in scope as Plaintiff’s

SF-95. The claim in Soriano “broadly attribute[d] plaintiffs’ injuries to each and every aspect of

the care afforded to or omitted from [the plaintiff mother] and [the deceased infant] before, during,

and after the birth of [the deceased infant].” Id. at *7. Plaintiff’s SF-95, in contrast, focused on

only the outcome of her operation, notably, the resulting scarring, breast size, and pain, and her

emotional state post-surgery. SF-95 at 1. 6

       To the extent that certain language in Soriano could be read to imply that any medical

malpractice claim suffices to put an agency on notice of an informed consent claim, see Soriano,

2013 WL 3316132, at *7, this Court respectfully parts ways with that analysis and agrees with the

approach taken by the decisions cited above. See Mayes, 790 Fed. App’x. at 339-40; M.A.R., 2009

WL 3877872, at *4; Matthias, 475 F. Supp. 3d at 139; Godinez-Torres, 2016 WL 11670284, at

*5-6. The proper inquiry in the Second Circuit considers whether the administrative claim


       6
          Plaintiff also unpersuasively attempts to distinguish Mayes by maintaining that “[her]
story has not changed since [the filing of the SF-95 claim].” Motion to Amend at 19; see Reply
4-5. Putting aside that this assertion is questionable given that her proposed Third Amended
Complaint contains allegations absent from her SF-95, any such distinction would be immaterial.
In the aforementioned cases, it was the plaintiff’s omission in the administrative process of facts
giving notice of a lack of informed consent claim that was dispositive. Also unpersuasive is
Plaintiff’s suggestion that her status as a former member of the Army Reserves somehow relaxes
the FTCA’s exhaustion mandate. See Motion to Dismiss at 19. The jurisdictional prerequisites of
the FTCA are mandatory and cannot be disregarded.
                                                 15
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 16 of 17


“provide[d] enough information to permit the agency to conduct an investigation and to estimate

the claim’s worth” and was “specific enough to serve the purpose of the FTCA to enable the federal

government to expedite the fair settlement of tort claims.” Romulus, 160 F.3d at 132. This requires

a fact-specific examination of the SF-95 to assess whether it put the agency on notice of a particular

claim. Godinez-Torres, 2016 WL 11670284, at *5; M.A.R., 2009 WL 3877872, at *4. Here,

Plaintiff’s SF-95 failed to provide the VA with any notice of the lack of informed consent claim

that she now wishes to pursue.

       For similar reasons, the Court disagrees with Plaintiff’s argument that “[a]ny investigation

into Ms. Cepeda’s administrative claim would have confirmed the existence of Ms. Cepeda’s lack

of informed consent claim.” Motion to Amend at 18. The mere submission of an SF-95 does not

require an agency to investigate all conceivable theories of tort liability, regardless of whether they

were asserted in the SF-95. The Court also finds unpersuasive Plaintiff’s argument that the

“description of her unhappiness with the outcome of the surgery at a minimum alludes to a failure

in providing informed consent prior to the procedure prior to the procedure.” Motion to Amend at

18. 7 A patient’s dissatisfaction with the results of a medical procedure does not necessarily mean

that doctors failed to provide her with appropriate information leading to that procedure.

       In sum, Plaintiff failed to present administratively to the VA any allegation that her medical

providers failed to inform her of the potential risks of the operation or as to the participants in the

surgery. The Court therefore would lack jurisdiction to adjudicate a cause of action for lack of

informed consent. Because Plaintiff’s proposed amendment would be futile, leave to amend is



       7
         The case that Plaintiff cites for this argument, Murrey v. United States, 73 F.3d 1448 (7th
Cir. 1996), is readily distinguishable. See Motion to Amend at 18. There, the plaintiff attached to
his SF-95 an additional “biography” section, which explained that he entered the VA hospital in
Chicago while “extremely fearful of this surgery” and “physicians assured him and his family that
surgery was the only available therapy.” Id. at 1452. The court held that this supplemental
attachment would have put the agency on notice of an informed consent claim. Id. at 1453.
                                                 16
        Case 1:19-cv-05967-JPC Document 109 Filed 02/09/21 Page 17 of 17


denied. 8

                                          III. Conclusion

        For reasons discussed above, the Court denies Plaintiff’s request for leave to file a Third

Amended Complaint. The Clerk of Court is respectfully directed to close the motion pending at

Docket Number 102.

SO ORDERED.

Dated: February 9, 2021                            __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




        8
         Because the Court concludes that the proposed amendment would be futile, the Court
need not consider whether the Government would suffer any prejudice from amendment. See, e.g.,
Manigaulte v. C.W. Post of Long Island Univ., 659 F. Supp. 2d 367, 373 n.2 (E.D.N.Y. 2009).
                                                 17
